In a most excellent brief submitted in support of an application for rehearing, *Page 396 
counsel for plaintiff-appellee has presented a convincing argument in support of the contention that the question of whether the contract involved is void bcause of uncertainty was properly before us and should have been considered by us and that we should have held the contract void for uncertainty and permitted plaintiff to recover.
We have been persuaded that we were in error in concluding that the contention was not properly before us. However, we now call attention to the fact that alternatively we did consider and discuss the contention, and did hold that the uncertainties which counsel attempted to point out to us did not, in fact, exist. We feel that we could add nothing to this discussion, and having given thorough consideration to the question, have not been persuaded that we were in error in the conclusion reached.
Therefore, for the reasons given in our original opinion the rehearing applied for is refused.